Citation Nr: 1731097	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1999 to July 2003 and from June 2005 to January 2006, which included service in the Southwest Asia Theater Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in October 2014.  A transcript of the hearing is of record.

The Board notes that in an August 2012 statement and in the October 2014 Board hearing, the Veteran asserted that his left hip condition is the result of his back condition.  Therefore, the Board has broadened the issue to include consideration of whether service connection is warranted on a secondary basis.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

The appeal was remanded for further development in May 2015 and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his left hip disability is a result of his fall off the back of a truck during active duty service.  He maintains that his back and hip were simultaneously injured, and that his current left hip condition is directly related to his back injury.  He further asserts that his left hip injury was aggravated by the rigors of his service as a rifleman.  See December 2010 notice of disagreement (NOD), August 2012 Veteran statement, and October 2014 hearing transcript.  

The Veteran was diagnosed with a left hip strain during a June 2010 VA examination and service connection was granted for a back disability in a May 2015 Board decision.  

In July 2015, the Veteran was afforded a VA examination, in which the examiner stated that the Veteran did not have a currently diagnosed left hip disability.  The examiner noted the Veteran's report of daily moderate left hip pain along with back pain that radiates down his left leg.  She opined that it was less likely than not (less than 50 percent probability) that his left hip disability was incurred in or caused by the claimed in-service injury, event, or illness.  In support of her opinion, the examiner stated that the Veteran had subsequent deployment from June 2005 to January 2006 without documented left hip injury and that his current hip symptoms are not likely related to his duty as a rifleman.  Lastly, she stated that his current left hip symptoms are likely related to his radiating back pain rather than a separate hip condition.  

The Board finds that a current diagnosis for a left hip disability is conceded since the Veteran had a disability during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Additionally, the Board notes that the July 2015 VA examiner did not address the Veteran's left hip condition as secondary to his service-connected lumbar strain and also raised the issue of the Veteran's a neurological disorder affecting the left hip that is secondary to the back disorder.  Therefore, an addendum opinion is warranted to address both direct and secondary service connection as to his left hip disability, to include a discussion on any neurological conditions associated with his back disability.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion addressing the etiology of the Veteran's left hip disability.  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

The examiner is requested to address the following:

(a) Indicate whether the Veteran's left hip symptoms are reflective of a distinct neurological disorder associated with or aggravated by his back disability.  If so, identify that disability.

(b) For any other left hip disability diagnosed since September 2009, including left hip strain as identified in the June 2010 VA examination report, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability:

(a) had its onset in or is otherwise related to service, to include as a result of his fall off the back of a truck and duties as a rifleman therein;

(b) was caused by his service-connected lumbar strain; or
 
(c) has been aggravated (worsened) by his service-connected lumbar strain.

For purposes of providing this opinion, please concede the presence of a left hip strain, although not demonstrated on the most recent VA examination.

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




